      Case 5:17-cv-00752-D Document 69-23 Filed 02/20/19 Page 1 of 43




Berryman
426 N.W. 5TH
Oklahoma City, OK 73102
Off: (405) 235-4646
Fax: (405) 235-3311
Email: mberryman@berrymanokc.com

                                        November 20, 2018



Bill Leach
Jodi Dishman
McAfee and Taft
Two Leadership Square
211 North Robinson, Tenth Floor
Oklahoma City, Oklahoma 73120

Re:    Robert Walker and Brandy Newsom,
       Plaintiffs
       v.
       USAA Casualty Insurance Company,
       Defendant
       United States District Court
       Western District of Oklahoma
       Case #: CIV-17-752-D

Dear Mr. Leach and Ms. Dishman:

        The following report details to date my pertinent observations, opinions
and conclusions related thereto and can be changed only in writing by the
undersigned. My opinions are based upon my review of the documentation
provided to me. In forming my opinions I utilized my forty (40) years of
experience as a construction general contractor as well as my formal education,
training and knowledge previously acquired. I reserve the right to supplement
this report to address additional information made available to me and to provide
illustrative exhibits at a later date.

                                QUALIFICATIONS

      I have been a general contractor since 1978 and have performed
numerous property restoration projects for owners whose building structures
have sustained damages caused by water or sewage intrusion and/or discharge.
I have routinely examined structures for the extent and cause of sustained



                                   EXHIBIT 23
    Case
Walker     5:17-cv-00752-D
       and Newsom v. USAA              Document 69-23 Filed 02/20/19 Page 2 of 20,
                                                                      November 43 2018
USDC #17-CV-00752-D                                                                    Page 2



damages and submitted construction proposals to the public for a property’s
restoration. In the regular course of business I have used the Xactimate
estimating software program to formulate the construction costs and outline the
scopes of work that have been an integral part of my firm’s offers to contract for
needed property restoration.1 I have interfaced with insurance professionals in
the course of business and developed a keen understanding of the customary
means, methods and pricing for the restoration of damaged real property.

      On more than 1,000 occasions, my firm has been hired as a consultant by
property owners, property management companies, insurance carriers and
others to inspect and render opinions on construction issues, including the nature
and extent of property damages as well as the anticipated cost of their repair. I
have been qualified as an expert witness in building and construction in the
United States District Courts of the Western, Eastern and Northern Districts of
Oklahoma, as well as in the District Courts of many counties in the State of
Oklahoma.

                                    DOCUMENTS RELIED UPON

       Notice of Service of Process
       Summons
       Complaint
       Documents labeled USAA 213, USAA 230-381, USAA 382 (mp3), USAA
        383, USAA 53-188
       Photos(June 2016) stamped USAA-0004-USAA-0016
       Plaintiffs’ Discovery Responses and Production
       Rough draft of the deposition of Brandy Newsom taken 4/10/18
       Ben Phillips photos #5327-5345
       Deposition of Robert Walker taken on 4/09/18
       Deposition of Brandy Newson taken on 4/10/18
       Deposition of Patricia Catalano taken 4/17/18
       Deposition of Ben Phillips taken 4/13/18
       Letter to Plaintiff's attorney
       City of Duncan documents 0001-0007
       Dump sign in sheets 0008-0064
       Kevin Hefley report
       IICRC S500, Standard and Reference Guide for Professional
        Water Damage Restoration

1
 Xactimate is considered to be an industry standard and is utilized by most restoration contractors and the
majority of insurance carriers in the United States and Canada to estimate the anticipated cost to restore
property damages.




                                             EXHIBIT 23
    Case
Walker     5:17-cv-00752-D
       and Newsom v. USAA       Document 69-23 Filed 02/20/19 Page 3 of 20,
                                                               November 43 2018
USDC #17-CV-00752-D                                                  Page 3



       Xactimate estimating system
       Video recordings of drain line inspections
       https://cedar-grove.com/docs/7.5x11_Truck_Capacities.pdf


                                            ISSUE

       The Plaintiffs in this matter claim USAA’s estimate to restore the storm
damages to their home is insufficient to correct damages that occurred from a
plumbing back-up. I reviewed the documents outlined above in order to form
opinion(s) concerning the Plaintiffs’ claims, including:

      1. The nature and extent of the alleged damages, as well as the necessary
         scope of work to restore it.

      2. The validity of the Plaintiffs’ claim that their home was damaged by a
         “black water” sewage discharge.

      3. The estimating methods used by USAA and the reliability and adequacy
         of its damage estimate.

      4. The report and estimate provided by the Plaintiffs’ expert in this matter.

      5. The common standards and customary practices employed in the
         property damage restoration industry.



                              PROPERTY DESCRIPTION

       The subject property is a one level, single family residential structure
owned by the Walkers. Based upon information and belief, the home was built in
approximately 1930 and has 908 SF, more or less. It appears to be wood
framed construction situated over an earthen crawlspace, the exceptions being
the main living area and rear utility room which are supported by a cast-in-place
concrete foundation and slab-on-grade. The exterior cladding of the home
consists of painted wood siding. The roof structure is constructed with
dimensional lumber and covered with asphalt composition shingles overlaid by
metal roofing sheets. Generally, the home faces west.




                                    EXHIBIT 23
    Case
Walker     5:17-cv-00752-D
       and Newsom v. USAA          Document 69-23 Filed 02/20/19 Page 4 of 20,
                                                                  November 43 2018
USDC #17-CV-00752-D                                                 Page 4




                                      BACKGROUND

        On September 25, 2016 Robert Walker (Walker) reported a plumbing
backup event that he believed had occurred during a short time period that he
and his family were out of town during the 3-4 days prior. The event occurred at
the property located at 12 North E Street, Duncan, Oklahoma. Walker and his
wife, Brandy Newsom (Newsom), filed an insurance claim with USAA Casualty
Insurance Company (USAA) under their insurance policy #005532176/90A and
USAA assigned the incident claim # 0055321176-003. Ben Phillips (Phillips), an
independent insurance adjuster for USAA, inspected the home on October 12,
2016 and issued a $3,928.55 dwelling damage estimate. Adjuster Phillips
utilized the Xactimate estimating software to create his estimate.

          During Walker’s initial 9/25/16 contact with USAA he related:2

         They were away at the time of the loss event.


2
    Walker v USAA Cas. Ins. Co. USAA-00054



                                        EXHIBIT 23
    Case
Walker     5:17-cv-00752-D
       and Newsom v. USAA              Document 69-23 Filed 02/20/19 Page 5 of 20,
                                                                      November 43 2018
USDC #17-CV-00752-D                                                                     Page 5



        They had a house sitter while they were absent. The house sitter left the
         property due to a loss of power.
        When he and his wife returned from their trip they observed very dirty
         water was coming up through the dishwasher and kitchen sink.
        He would take photographs and submit them to USAA.3
        Water was still “coming up” at the time that he reported the loss event,
         9/25/16.
        No water was coming through the exterior walls.
        He believed the city sewer was overwhelmed by a rain storm and water
         was coming up at the kitchen sink drain.
        Water was not coming up through the the bathroom sink, toilet or shower. 4

On September 29, 2016 Walker contacted USAA with additional relevant
information:

        He had a plumber come to his home to determine the cause and remedy
         of what had happened at his home.
        “Sticks and bugs” were pulled from the piping. The plumber went onto the
         roof to find that a vent was blown off.5
        Everything that clogged the line was from the open vent on the roof.
        The plumber replaced the line completely.6
        Walker was advised that the vent issue would be a separate claim from
         the 9/24/16 date of loss.
        Walker advised that Repair Solutions would be doing the rebuild work to
         address the loss.
        Walker did the water mitigation himself, and he was advised to send
         USAA his labor hours and receipts for purchases for the mitigation.7
        Walker was advised to submit the plumber’s bill and to submit a rebuild
         estimate.8


3
  It should be noted that no photographs were submitted by Walker showing the flooring materials claimed
to have been in place at the time of the loss. There are no photographs available showing the home’s
interior before the Walker’s demolition work commenced.
4
  Walker later confirmed this in his deposition testimony at page 353, lines 15-22. Similarly, Brandy
Newsom concurred in her deposition at page 78, lines 5-17.
5
  Walker testified in his deposition that this was taken out of context and that he was actually referring to a
prior plumbing problem that pre-dated the 9/25/16 claimed date of loss.
6
  In the first few days following 9/26/16, Walker hired Dismuke Plumbing to unstop the kitchen sink and
replace that portion of the line from the kitchen sink to the 4” underground drain line. Dismuke’s invoice is
dated 9/29/16.
7
  Walker did not submit any documentation for hours worked.
8
  Walker did not submit any repair estimates in this matter until after the onset of litigation.



                                             EXHIBIT 23
    Case
Walker     5:17-cv-00752-D
       and Newsom v. USAA             Document 69-23 Filed 02/20/19 Page 6 of 20,
                                                                     November 43 2018
USDC #17-CV-00752-D                                                                  Page 6



On October 5, 2016 Walker contacted USAA with additional relevant information:

       He could not use the kitchen for cooking or washing dishes.

On October 12, 2016 Adjuster Phillips inspected the property.                                  Relevant
information includes:

       Walker told him the plumbing back-up came from the sink.
       Walker did not ever tell Phillips that the toilet was overflowing or leaking
        from its base.
       Phillips saw no evidence of sewage in the house and Walker did not point
        out any areas that he claimed were sewage.
       All flooring had been removed prior to his inspection.
       No damage to subfloors was observed.
       Walker told Phillips that the storage room had no flooring.

On October 12, 2016 Walker emailed eleven (11) pdf copies of receipts to USAA
with the caption “items purchased for floor cover removal.”9

On October 18, 2016 USAA’s $3,928.55 damage estimate dated 10/18/16 was
transmitted to Walker. A payment of $1,928.55 was issued on the claim.

On October 19, 2016, Walker contacted USAA to report:

       Wood laminate flooring in the storage room that had a homemade step
        had been omitted from the estimate.
       Damage to the kitchen counter tops was not estimated for repair.
       No other missing items were communicated.

Robert Walker, either by deposition testimony or recorded statement, has
established:

       There were no water issues before he left for his trip away. There was no
        water damage to the property and no leakage from any fixture or
        appliance.
       He did not see standing water anywhere on the property when he returned
        from his trip. There was no water on the floor at all.

9
  Walker submitted eleven (11) receipts. The transaction dates on the receipts show the items, some of
which are for food, were purchased after Walker testified that he had completed the removal of the
flooring.



                                            EXHIBIT 23
    Case
Walker     5:17-cv-00752-D
       and Newsom v. USAA              Document 69-23 Filed 02/20/19 Page 7 of 20,
                                                                      November 43 2018
USDC #17-CV-00752-D                                                                    Page 7



        There was a foul smell in the house.

        The kitchen countertops were not wet.

        The home had loose laid laminate floors in the kitchen, bathroom and
         storage room.

        He and Newsom started removing all the flooring the same night he called
         USAA to report the claim.

        The flooring was placed in a pile in the backyard.

        The floor removal was completed by sunrise the next day. 10

        The kitchen drain overflowed and water leaked a couple of more times
         before the plumber was able to come out to make the necessary repairs
         and stop the cause of the problem.

        He took photographs of the loss scene but lost them.

        Terry Reese, a friend, cared for Walker’s pets while Walker and Newsom
         were away.11


                                          OBSERVATIONS

         I inspected the home on April 11, 2018 and again on September 26,
2018.12    My observations include:

     1. The home’s exterior presented evidence of considerable wear, tear and
        deferred and/or improper maintenance that challenged the integrity of the
        home’s exterior envelope. They represent likely pathways for water
        intrusion from time to time. Such evidence includes, but is not limited to:

                 Dilapidated windows.



10
   Samples of the existing laminate were not kept.
11
   Reese later told an investigator hired by USAA that he neither saw nor heard water coming into the
house nor did he smell anything unusual.
12
   A total of 450 photographs were taken to record the observed conditions during my site visits. The
photographs which appear in this report are intended to be a representation, but not a complete depiction of,
all observations.



                                             EXHIBIT 23
    Case
Walker     5:17-cv-00752-D
       and Newsom v. USAA    Document 69-23 Filed 02/20/19 Page 8 of 20,
                                                            November 43 2018
USDC #17-CV-00752-D                                            Page 8




            Breaches in the exterior siding and also some attempts to seal
             breaches with expandable foam.




            Very little and ineffective crawlspace ventilation.
            Poor drainage about the home and a topography that supports
             surface water infiltration into the crawlspace.
            Ceiling stains that indicate roof leaks at the hot water tank vent.

   2. The home’s interior also presented evidence of considerable wear and
      tear. My observations include:

            No floor coverings in the home and exposed plywood in use at the
             floors.




                                EXHIBIT 23
    Case
Walker     5:17-cv-00752-D
       and Newsom v. USAA    Document 69-23 Filed 02/20/19 Page 9 of 20,
                                                            November 43 2018
USDC #17-CV-00752-D                                             Page 9



            Localized staining on the plywood in front of the lower sink cabinet
             on the north wall indicative of a chronic contact with moisture.




            Localized staining on the plywood in and around the bathroom toilet
             and wet wall of the tub. Again, this is indicative of multiple
             episodes of exposure to moisture.




            The height of the toilet rim was approximately 17” above the floor
             and the vanity top was approximately 33” above the floor.
            Localized staining on the plank wood floor in the daughter’s
             bedroom. The degree of staining did not occur as the result of a
             single exposure to liquid.
            Baseboards set on the floor with no space provided to accept a
             flooring finish. The baseboards did not have staining that would



                                 EXHIBIT 23
    Case
Walker and 5:17-cv-00752-D
           Newsom v. USAA          Document 69-23 Filed 02/20/19 Page 10 of20,
                                                                  November  432018
USDC #17-CV-00752-D                                                    Page 10



                  suggest they were impacted by water travelling on the surface of
                  the floor.

                 The living room and master bedroom floors were approximately
                  3.5” above the remainder of the home.

                 It appeared that the failed wax ring seal at the base of the toilet had
                  been addressed since the toilet was first seen by USAA adjuster
                  Phillips.13




                 Kitchen countertops were approximately 35” above the floor and in
                  a state of disrepair. Pieces of the countertop edge were broken
                  and missing. The countertop was not sealed properly to the
                  backsplash. The underside of the countertop showed evidence of
                  long term exposure to wetting.

                 The floor of the sink cabinet had been removed and then covered
                  with an access panel. Water discharge was ongoing.




13
     Walker v USAA Cas. Ins. Co. USAA-000153.




                                         EXHIBIT 23
    Case
Walker and 5:17-cv-00752-D
           Newsom v. USAA    Document 69-23 Filed 02/20/19 Page 11 of20,
                                                            November  432018
USDC #17-CV-00752-D                                               Page 11




            The sink drain plumbing was improperly constructed and the sink
             had no vent. These elements served to restrict drainage. They are
             contrary to building code and good workmanship standard.




            The dishwasher was installed improperly. Its discharge hose has
             no anti-siphon loop.
            The sink drained slowly. I ran water into the sink for approximately
             2 minutes after which the sink began to fill with water. I stopped the
             water and in a matter of a few minutes the backed-up water slowly
             disappeared into the drain.
            The cabinet access panel was removed. Typically, there would
             have been subfloor underneath, but instead, access to the
             crawlspace was readily open. I immediately detected heavy
             humidity escaping from the crawlspace. The area underneath was



                                 EXHIBIT 23
    Case
Walker and 5:17-cv-00752-D
           Newsom v. USAA    Document 69-23 Filed 02/20/19 Page 12 of20,
                                                            November  432018
USDC #17-CV-00752-D                                            Page 12



             saturated with moisture. I saw rotten and disintegrated wood
             structural members, wet CMU, rusted conduits, and rusted
             corrugated metal. I observed where the kitchen sink PVC drain line
             exited through the crawlspace’s north perimeter.




   3. The underground plumbing drain lines were inspected. There were two
      branches: one to serve the bathroom and one to serve the kitchen.

            The bathroom branch line was scoped with a camera and video
             recorded. No blockage was encountered.
            The camera was inserted into the kitchen branch line at the kitchen
             sink drain.




                                 EXHIBIT 23
    Case
Walker and 5:17-cv-00752-D
           Newsom v. USAA    Document 69-23 Filed 02/20/19 Page 13 of20,
                                                            November  432018
USDC #17-CV-00752-D                                              Page 13




            Water continued to drain in the line as the camera made its way
             down the line. The camera encountered a blockage, i.e. dead-
             ended, that would not allow it to pass.

            As the camera moved toward the dead-end point, it submerged in
             liquid present in the line that was still in the process of draining.

            The kitchen drain line was then excavated immediately outside the
             the north kitchen wall. I observed the newer extension of 2” PVC
             pipe installed by Dismuke leading to a 4” Schedule 40 PVC line.

            I encountered a metal stake had been driven into the ground in the
             past in a manner that appeared to be a marker for the 90 degree
             elbow in the line.




                                                                           Metal stake
                                                                           present



            The 90 degree elbow was then exposed. A hole had been cut into
             the side of the elbow in an unconventional manner and covered in a
             makeshift manner with what appeared to be a scrap piece of vinyl
             flooring. The characteristics and location of the hole suggests its
             purpose was to provide a “clean-out” opening for the insertion of a
             roto-auger to address obstructions in the line as they might arise
             from time to time.




                                 EXHIBIT 23
    Case
Walker and 5:17-cv-00752-D
           Newsom v. USAA    Document 69-23 Filed 02/20/19 Page 14 of20,
                                                            November  432018
USDC #17-CV-00752-D                                            Page 14




            Next, the kitchen branch was excavated at the dead-end point.

            The 4” Schedule 40 kitchen branch line coming from the kitchen
             transitioned into a Schedule 20 line and intersected a 4” line
             leading from another house to the north, thus forming a tee. A
             large fracture was observed in the Schedule 20 line just
             downstream from the tee intersection. Dirt, grease, and significant
             tree roots were observed occluding the line and restricting flow.




            The tee was excised and examined. The section of pipe leading
             from the Walker kitchen was approximately 50% occluded with
             grease.



                                 EXHIBIT 23
    Case
Walker and 5:17-cv-00752-D
           Newsom v. USAA     Document 69-23 Filed 02/20/19 Page 15 of20,
                                                             November  432018
USDC #17-CV-00752-D                                               Page 15




                             ANALYSIS AND CONCLUSIONS

Opinion #1: Based upon my review of the file documentation and my site
inspections, a naturally occurring clogging in the kitchen sink drain line and sub-
standard plumbing construction set the stage for a plumbing water back-up to
occur. There was no off-property surge in the city’s main sewer line. The cause
of the back-up was the introduction of freshwater or gray water into a kitchen
drain line via the kitchen sink and/or the dishwasher. Any overflow that may
have occurred was a Category 2 water discharge event.

1.1. Based upon USAA’s advice and with their approval, Walker engaged a local
     plumber to determine the cause of the plumbing back-up and reported
     discharge. This is an industry standard approach.

1.1.1. The plumber, Dismuke Plumbing (Dismuke), unstopped the kitchen sink
        and replaced the 2” drain line from the kitchen sink to the 4” drain line
        located underground. The work was done in the first couple of days
        following the reported date of loss, 9/25/16, and billed on 9/29/16. 14 I
        observed this newly installed plumbing drain line during my 9/26/18 site
        visit:


14
     Plfs’ RFP Docs0094.



                                  EXHIBIT 23
    Case
Walker and 5:17-cv-00752-D
           Newsom v. USAA             Document 69-23 Filed 02/20/19 Page 16 of20,
                                                                     November  432018
USDC #17-CV-00752-D                                                                    Page 16




1.1.2. Dismuke also reported that on that same day his assistant went onto the
        roof and ran a cable auger through the line that serves the only
        bathroom at the home. Dismuke also replaced some angled pipes to
        allow for better flow. He observed that the kitchen sink was not plumbed
        correctly.15 16

1.1.3. Dismuke observed the kitchen counters were not wet, and Walker did not
        report the counters being wet due to a kitchen sink overflow. Dismuke
        stated a water back-up through a surged sewer line would not rise up to
        the height required to impact and/or overflow onto a kitchen countertop
        without first manifesting itself at the lowest drain in the house.17




15
   Walker v USAA Cas. Ins. Co. USAA-000369.
16
   I observed the kitchen sink was not plumbed properly. The plumbing drain had an “illegal trap” and
there was no plumbing vent. These latent defects are known to cause a plumbing system to drain slowly
and clog more readily. Also, they allow all water to be pulled from the trap as the line drains. This allows
sewer gas to escape into the interior of the home. This likely caused the smell the Plaintiffs encountered
when they returned from their trip.
17
   Dismuke’s conclusion is consistent with my experience in the industry and my opinion in this matter.
During my site visit I confirmed the bath tub drain is the lowest drain in the house, followed by the rim of
the toilet. Due to the design of plumbing drainage lines and hydraulics, a surge or a clog would cause a
back-up in the lowest drain of the house first.



                                             EXHIBIT 23
    Case
Walker and 5:17-cv-00752-D
           Newsom v. USAA          Document 69-23 Filed 02/20/19 Page 17 of20,
                                                                  November  432018
USDC #17-CV-00752-D                                                   Page 17



1.2.      Walker stated that after the plumber (Dismuke) made the repairs there
          were no further issues.18

1.3.      During my site inspection on 4/11/18, I ran water into the kitchen sink to
          test the drain. It drained appropriately for 3-5 minutes and then began to
          back up. Once the water was stopped, the water drained from the sink
          slowly.

1.3.1. A camera was inserted into the kitchen drain line to observe the interior,
        but due to stagnant water and particulate, observations were difficult.

1.3.2. The camera appeared to halt its advancement in the line at approximately
        19’-20’ MOL downstream, hereinafter referenced as “Point 19-20.”

1.4.      During my site inspection on 9/26/18, the kitchen sink’s 2” and 4” drain
          lines were excavated at two (2) locations:

         At the drain line’s exit point from the kitchen’s north exterior wall. At this
          location, a breach in the sidewall of the line revealed deposits of grease in
          the line. These deposits slowed the flow of kitchen water through the line.
         At Point 19-20. There was also a breach in the line at this location that
          revealed deposits of grease, dirt and tree roots. These deposits also
          slowed the flow of kitchen water through the line. Slower flow through the
          line exacerbates further deposits of grease and sediment.
         The volume of grease and tree root deposits observed takes considerable
          time to manifest itself to the degree observed.
         The deposits are cumulative and caused drainage to become slower and
          slower over time. These slower draining conditions usually become
          noticeable to a homeowner and continue to become worse with time as
          the deposits accumulate.
         It is more likely than not that Dismuke was knowledgeable about the
          grease deposits when he performed his work to unstop the kitchen sink
          and replace a section of the underground drain line. This is because
          Dismuke’s new 2” line tied into the old 4” line very near the elbow where
          grease deposits were first observed.
         It is also much more likely than not that the grease deposits became
          worse in the approximate two (2) years that transpired between Dismuke’s
          work and my observations on 9/26/18.


18
     Walker v USAA Cas. Ins. Co. USAA-000368.



                                         EXHIBIT 23
      Case
  Walker and 5:17-cv-00752-D
             Newsom v. USAA             Document 69-23 Filed 02/20/19 Page 18 of20,
                                                                       November  432018
  USDC #17-CV-00752-D                                                                     Page 18



 1.5.      Line surges sometime occur in a municipal’s main sewer system. Surges
           can cause sewage to back up in the drains of neighborhood homes. The
           surges show themselves first in the lowest level drains. However,
           Walker’s plumbing back-up was not due to a surge in the city’s main line.

 1.6.      Records obtained from the City of Duncan indicate there were no calls
           from Walker or any other municipal resident voicing a complaint
           concerning surges or back-ups in the city’s main sewage lines at or about
           the reported date of loss.19 At any rate, such a surge would have caused
           sewage to appear in the bathtub first, and this did not occur.

 1.7.      Absent a line surge, introducing water into the kitchen plumbing drain
           would be the only way the Walker kitchen drain line could have backed-up
           and caused a discharge. The sources of water would be the fresh water
           supply, activating the dishwasher, or disposing of a liquid via the sink
           drain. Simply having a blockage would not be sufficient. It also required
           the introduction of a sufficient volume of liquid at the sink and/or the
           dishwasher in order to reach the blockage, fill the line completely, and
           then accumulate in the basin of the sink and/or dishwasher.20

1.7.1.      It is more likely than not that Robert Walker and/or his wife, Brandy
            Newsom, caused water to be introduced into the kitchen sink and/or the
            dishwasher in sufficient volume to cause the plumbing back-up they
            allege occurred when they returned home. Robert Walker testified:

                   There were no issues with the plumbing when they left town.
                   Other than the caretaker, Terry Reese, no one was in the home
                    while the Plaintiffs were away. Reese only came in the front door
                    to feed the animals and did not go into the kitchen.

1.7.2.     Walker claimed he and his wife found very dirty water “coming up” through
           the dishwasher and kitchen sink when they returned home. Walker
           testified that he and his wife cleaned up water back-up fluid on 9/26/16,
           the day following the claimed date of loss, and that they saw “water
           coming up in front of their eyes” on that same date.21 For reasons

  19
     Walker v USAA CIC City of Duncan-0001-0004.
  20
     I observed the sink draining, albeit more slowly than is typical. It should be noted that an overflow could
  only occur if liquid was being introduced into the drain at a faster rate than it could be drained away.
  Based upon my site observations, I believe the speed of draining at the kitchen sink/dishwasher has become
  slower and slower with time.
  21
     Robert Walker deposition testimony April 9, 2018, page 206, line 24 through page 211, line 3.



                                               EXHIBIT 23
      Case
  Walker and 5:17-cv-00752-D
             Newsom v. USAA    Document 69-23 Filed 02/20/19 Page 19 of20,
                                                              November  432018
  USDC #17-CV-00752-D                                                Page 19



         previously outlined in this report, this would not be possible without a
         water source to introduce more water into the drain system. Such an
         introduction of additional water could only be made at the sink and/or
         dishwasher because those are the only fixtures served by the subject
         drain line. Such an introduction could only be made by someone pouring
         liquid into the sink or using the dishwasher.

1.7.3.   In the case of a back-up occurrence, there is a direct relationship between
         the volume and speed of the liquid introduced into the semi- blocked drain
         and the volume and speed at which it may spill out onto the surrounding
         surfaces, e.g. the floor. Once the semi-blocked or blocked system is filled
         to capacity and as additional units of water are introduced, additional units
         are spilled. Consequently, it is unlikely that Walker introduced the volume
         of water required to impact all the rooms he claims without it being
         immediately apparent that water spillage was simultaneously occurring. In
         other words, the more liquid in, the more liquid out.

  1.7.4. The water that Walkers claimed was “coming up” most likely resulted from
         their attempts to use the dishwasher. The reasons are as follows:

               In almost all homes the dishwasher and the kitchen sink share the
                same drain line. This is the case at the Walker home.
               Upon starting a cycle, a dishwasher first purges any water in its
                system via a drain pipe that ties into the side of the garbage
                disposal or the kitchen sink drain tail piece. The kitchen drain may
                look empty at the start of this cycle, but if the drain line is already
                nearly full when the cycle begins, the water being pumped out of
                the dishwasher will appear to “come up” and be visible in the
                kitchen sink. The standing water would then slowly drain and “go
                back down” or recede.
               In the next cycle, the dishwasher takes in fresh water for the wash
                cycle and mixes it with soap. The water/soap mixture is often light
                blue, green or milky white. Once the wash cycle is complete, the
                used water is evacuated and pumped out again to the kitchen
                drain. Again, the kitchen drain may look empty at the start of the
                cycle because the last introduced waste water has receded, but if
                the drain is already nearly full, it cannot accept the volume of the
                wash cycle water (and food particles grease, etc.) being pumped to
                it. As a result, blue, green or milky wash water will appear to “come
                up” in the sink drain. This can be seen in Plfs’ RFP Docs0244. It
                “comes up” in the sink because the dishwasher is designed to



                                    EXHIBIT 23
      Case
  Walker and 5:17-cv-00752-D
             Newsom v. USAA            Document 69-23 Filed 02/20/19 Page 20 of20,
                                                                      November  432018
  USDC #17-CV-00752-D                                                                  Page 20



                   collect its soon-to-be-discharged water in the base of the unit and
                   pump it uphill against gravitational force. It quickly begins to drain,
                   or recede and disappears. This is shown in Plfs’ RFP Docs0245-
                   0246.
                  The dishwasher fills again with water in preparation for the rinse
                   cycle. Again, at the end of the cycle, the dishwasher will pump
                   evacuated water uphill and attempt to force it into the drain line. A
                   slow draining drain can lack the capacity to handle the water. As a
                   result the discharged water will appear to “come up” in the sink.

1.7.5.      The Walker’s dishwasher was improperly installed. The drainage line did
            not have a required anti-siphon loop.22

                  The sub-standard installation made it probable that from time to
                   time water drained, or siphoned, from the sink into the lower cavity
                   of the dishwasher unit. This condition can be seen in Plfs’ RFP
                   Docs0247.23
                  Without an anti-siphon loop the dishwasher would be contaminated
                   with bacteria that grow in the undischarged water.
                  Its absence can cause the dishwasher to fail to evacuate all its
                   discharged waste water.

1.7.6.    The improper installation of the dishwasher would prevent the sink water
          from overflowing the rim of the sink and impacting the kitchen countertops
          and cabinet base. At any rate, the conditions of deterioration that I
          observed at the kitchen cabinets would not result from a single water
          impaction event.




  22
    Walker v. USAA Cas. Ins. Co. USAA-00237, Photo #11.
  23
     It should be noted that the depiction in Plfs’ RFP Docs0247 could also be the result of opening the door
  to the dishwasher mid-cycle. This would halt the dishwasher’s usual functioning and cause stagnant water
  to accumulate and, given adequate time, would lead to bacteria growth and a putrid smell. This could be
  confused with a raw sewage back-up.




                                              EXHIBIT 23
    Case
Walker and 5:17-cv-00752-D
           Newsom v. USAA      Document 69-23 Filed 02/20/19 Page 21 of20,
                                                              November  432018
USDC #17-CV-00752-D                                                      Page 21



1.8.   A water discharge that may have occurred at the kitchen sink and/or
       dishwasher would be considered to be a Category 2 event as defined by
       the Institute of Inspection, Cleaning and Restoration (IICRC).

Category 2 – Category 2 water contains significant contamination and has the potential
to cause discomfort or sickness if contracted or consumed by humans. Category 2 water
can contain potentially unsafe levels of microorganisms or nutrients for microorganisms,
as well as other organic or inorganic matter (chemical or biological). Examples of
category 2 water can include, but are not limited to: discharge from dishwashers or
washing machines; overflows from washing machines; overflows from toilet bowls on
the room side of the trap with some urine but no feces; seepage due to hydrostatic
pressure; broken aquariums and punctured water beds.
The cleanliness of Category 2 water can deteriorate for many reasons, including but not
limited to: contact with building materials, systems, and contents; mixing with soils and
other contaminants. Factors that influence the potential organic and inorganic load in a
structure include the age and history of the structure, previous water losses, general
housekeeping, the type of use of the structure, and elapsed time or elevated temperature.

       **********************************************************************************


 Opinion #2: There is no evidence that Category 3 water overflowed any of
the plumbing fixtures and impacted the bathroom at the Walker home while
they were away from the home in late September. A necessary requirement
for a sewer back-up is a municipal sewer line surge or the introduction of
additional liquid into the system by the occupants, but this could not have
occurred when Walker and Newsom were gone.

2.1.   The IICRC defines a Category 3 water discharge event as follows:

Category 3 – Category 3 water is grossly contaminated and can contain pathogenic,
toxigenic or other harmful agents. Examples of Category 3 water can include, but are not
limited to: sewage; toilet backflows that originate from beyond the toilet trap regardless
of visible content or color; all forms of flooding from seawater; ground surface water and
rising water from rivers or streams, and other contaminated water entering or affecting
the indoor environment, such as wind-driven rain from hurricanes, tropical storms, or
other weather-related events. Such water sources may carry silt, organic matter,
pesticides, heavy metals, regulated materials, or toxic organic substances.

2.2.   As previously established herein, a line surge did not occur.

2.3.   A blockage and/or slower flow in the kitchen’s drain line would not have
       had any effect on the drainage lines serving the bathroom. The kitchen




                                     EXHIBIT 23
    Case
Walker and 5:17-cv-00752-D
           Newsom v. USAA              Document 69-23 Filed 02/20/19 Page 22 of20,
                                                                      November  432018
USDC #17-CV-00752-D                                                                      Page 22



         drainage line is a separate tributary line that would not impede the flow of
         sewage water from the toilet fixtures.

2.4.     A Category 3 sewage would back-up first in the bathtub before it would
         back up and overflow the toilet. This did not occur. The basis for this
         conclusion includes:

                 Due to the design of plumbing drainage lines and hydraulics, a
                  back-up would occur in the lowest drain in the house first.
                 Robert Walker testified that water was not coming up through the
                  bathroom sink, toilet or shower when he and his wife returned from
                  their trip.24
                 Brandy Newsom also testified that she had not seen an overflow
                  from the bathtub.

2.5.     Walker and Newsom testified that they were away for a few days and
         discovered back-up issues that occurred while they were away. This is
         counterintuitive because in the absence of a surge, a back-up will not
         occur unless additional liquid is introduced into the home’s drainage
         system. In this matter, only introducing water into the plumbing fixtures
         would cause a back-up in those same fixtures.

2.6.     However, there is evidence that the wax ring seal at the toilet was
         deteriorated and allowing leakage of sewage during toilet use.25

                 Walker testified that he observed water coming from the base of the
                  toilet a week or two after he returned home.
                 A photograph taken by Walker shows the wax ring seal failed.
                 He took the photograph to depict the broken seal.26
                 The seal fails over a period of time due to age, wear and tear.
                 The photograph shows the sewage impaction is localized and the
                  result of the usual seepage that occurs when the wax ring seal fails
                  over time.
                 The seepage from the failed wax ring seal usually occurs to some
                  degree each time the toilet is flushed.

24
   Robert Walker deposition testimony April 9, 2018, page 353, line 15-22.
25
   A “wax ring” is installed at the base of a toilet, sandwiched between the toilet and the drain pipe to which
it is connected. It creates a watertight seal; however, age and use, along with some elements of wear and
tear, typically cause the seal to fail over time. In this case, maintenance must be performed to replace the
wax ring.
26
   Robert Walker deposition testimony April 9, 2018, page 213, line 3-18.



                                             EXHIBIT 23
    Case
Walker and 5:17-cv-00752-D
           Newsom v. USAA          Document 69-23 Filed 02/20/19 Page 23 of20,
                                                                  November  432018
USDC #17-CV-00752-D                                                 Page 23




2.7.       Walker confirmed with Brenda Reavis-Alves, an investigator with VRC
           Investigations (VRC), on 11/30/16 that their issues with the slow draining
           toilet started after the issues with the kitchen sink. He said that toilet
           issues ceased after Dismuke did his repairs.27

2.8.       Walker did not advise Dismuke of any issue with the toilet overflowing nor
           did he request any toilet repairs when Dismuke was at the Walker home to
           unstop the kitchen sink following the Walkers’ return.28

2.9.       I did not observe a horizontal stain line on the unpainted baseboards in
           the bathroom. Such a line would be expected if the bathroom floor had
           been impacted by a Category 3 sewage back-up.

2.10. The plywood subfloor showed signs of localized staining around the toilet
      and at the faucet end of the tub. The former appears to be the result of
      localized leaking at the fresh water valve and the failed wax seal at the
      base of the toilet. The latter suggests water bypassing the shower curtain
      as the occupants showered. I did not observe the more uniform stain
      pattern that would be indicative of a toilet overflow.




                                                                         Localized
                                                                         staining due to
                                                                         failed wax ring




27
     Walker v USAA Cas. Ins. Co. USAA-000368.
28
     Walker v USAA Cas. Ins. Co. USAA-000369.



                                         EXHIBIT 23
    Case
Walker and 5:17-cv-00752-D
           Newsom v. USAA             Document 69-23 Filed 02/20/19 Page 24 of20,
                                                                     November  432018
USDC #17-CV-00752-D                                                                     Page 24




                                                                                          Area between tub (top
                                                                                          of photo) and the
                                                                                          vanity (bottom of
                                                                                          photo) near tub faucet




     **************************************************************************************




Opinion #3: As previously established, if any back-up at the kitchen sink
and/or dishwasher occurred, it would be caused by introducing additional
liquid into the system and/or attempting to operate the dishwasher. Any
associated spillage onto surrounding areas would be noticeable relatively
quickly. Hence, if spillage occurred it was likely of low volume and would
have been localized to the kitchen. It would have manifested itself near the
kitchen sink base cabinet within a limited area and could have been easily
addressed.

3.1.     When a blockage or slowing draining line situation exists, liquid must be
         introduced before liquid will overflow and spill out.

3.2.     In this matter, the only point for water entry into the sink/dishwasher drain
         line was the sink or dishwasher.29 The water introduced at this point
         would encounter the blockage and/or slow draining pipe and then begin to
         back-up. Once a sufficient volume of water was introduced, spillage
         would begin. The spillage would be obvious before much water was
         spilled. The spillage would prompt the the person introducing the water to
         stop, thus minimizing the volume.



29
  These two (2) are expressed together because they are both tied to the same drain line and for all practical
purposes at the same point. Refer to left diagram at 1.6.5, above.



                                             EXHIBIT 23
    Case
Walker and 5:17-cv-00752-D
           Newsom v. USAA      Document 69-23 Filed 02/20/19 Page 25 of20,
                                                              November  432018
USDC #17-CV-00752-D                                                 Page 25



3.3.     If spillage occurred, it was likely a volume too slight to reach the
         daughter’s bedroom, bathroom, storage room and hallway. Moreover, a
         sealed, raised threshold separated the kitchen from the storage room. At
         any rate, even under the Plaintiffs’ causation theory it would have been
         impossible for the water to reach the living room or the master bedroom
         because these two rooms are at a higher elevation than the rest of the
         home.

3.4.     Walker claims the wood flooring at his daughter’s bedroom had to be
         replaced because it became spongy as a result of the water discharge he
         claims occurred. This is false. The poor condition of the subfloor and joist
         supports resulted from a wet and substantially unventilated crawlspace. I
         observed:

        An earthen mass grade about the perimeter of the house that allows water
         to get under the house.
        There are breaches in the exterior envelope of the house that provide a
         pathway for water to enter the crawlspace.
        Once under the house, the water has no mechanism to drain. The
         crawlspace ventilation is below industry standard, minor and insufficient to
         create a cross draft through the crawlspace.
        Soils in the crawlspace are in too close proximity to the home’s wooden
         foundational elements.
        Wet and rotting structural members.
        Water saturated CMU .
        Rusted conduits.
        Rusted corrugated sheets being used to hold the earth around the home
         from collapsing into the crawlspace.
        Dampness and high humidity levels.

                These conditions set the stage for the wood joists, wood flooring
         and wood supports to rot at the daughter’s bedroom. The rotting affected
         the structural capacity of the wood. These are the effects of a long-term
         systemic problem with how the house was constructed and maintained.
         They are not the result of a water discharge event as claimed. These
         deleterious conditions are also affecting the kitchen structural members
         and subfloor and likely all other wood members of the crawlspace.

3.5.     Walker testified that he also replaced the subfloor of the master bedroom
         in 2018, but not due to the claimed loss. The need for this work




                                    EXHIBIT 23
    Case
Walker and 5:17-cv-00752-D
           Newsom v. USAA             Document 69-23 Filed 02/20/19 Page 26 of20,
                                                                     November  432018
USDC #17-CV-00752-D                                                                     Page 26



         demonstrates the systemic damage the home’s crawlspace is having on
         the structure. The daughter’s bedroom and the master bedroom share the
         same crawlspace and its deleterious effects, even though the Plaintiffs
         claim one was affected by their claim and the other was not.

3.6.     Adjuster Phillips’ 10/12/16 photographs show the property has been
         challenged by water impaction unrelated to Plaintiffs’ claimed cause of
         loss:

        Staining on the kitchen’s plywood subfloor indicative of foot traffic
         patterns. The rectangular stain pattern on the kitchen floor suggests that
         an area rug was in place over the plywood in front of the sink.30
        Staining and discoloration on the kitchen subfloor indicative of multiple
         water impaction events that occurred over an extended timeframe.
        Staining at the base of the plywood sheathing in the storage room
         indicative of multiple exposures to exterior surface water and breaches in
         the room’s exterior envelope.31
        Staining at some of the seams of the exterior plywood in the storage room
         indicates exterior water is bypassing the caulk Walker applied.
        Staining at the daughter’s plank wood floor indicative of long term
         damages from water or other liquids, e.g. pet urine.
        Two generations of wood plank flooring were present in the daughter’s
         bedroom, one much older and more weathered and stained.
        Foam sealant and caulking applied in an attempt to seal the interior space
         from the humid environment of the crawlspace.
        Staining at the plywood subfloor at the base of the toilet indicative of the
         failed wax ring seal.

3.7.     It is unlikely that the sheetrock on the lower areas of the storeroom’s walls
         was damaged as Walker claims; instead, it was damaged from water
         mitigating through the base of the exterior walls. Observations that support
         this conclusion are:

        The storeroom is an add-on to the rear of the home. The concrete floor
         upon which the room sits was once a concrete patio. It is lower than the
         rest of the house and sits at roughly the same elevation as the ground


30
  I observed this pattern during my site visit on 4/11/18.
31
  Robert Walker testified that he applied caulk to the inside surfaces of the storage room’s exterior
sheathing to prevent water intrusion through the exterior wall into the home.



                                             EXHIBIT 23
    Case
Walker and 5:17-cv-00752-D
           Newsom v. USAA      Document 69-23 Filed 02/20/19 Page 27 of20,
                                                              November  432018
USDC #17-CV-00752-D                                                      Page 27



       around it. This sets the stage for water infiltration at the base of the
       perimeter walls.
      Earth was mounded up on portions of the exterior walls in an attempt to
       drain ground surface water away from the structure. This puts untreated
       wood in direct and continuous contact with the earth and sets the stage for
       water infiltrating from a higher exterior elevation to the interior. There is
       evidence in my photographs and Adjuster Phillips’ photographs revealing
       staining indicative of chronic water infiltration from the exterior.
      The concrete patio was not designed or constructed in a manner that
       made it suitable to be enclosed and resist water infiltration.
      The application of expandable foam and caulking on the interior surface of
       the exterior walls, as well as Walker’s testimony that same was installed
       by him to keep water out, is consistent with my conclusion that this room is
       water challenged on a regular basis unrelated to the claimed loss.
      I observed other pathways for exterior water to infiltrate the storage room
       and Walker’s efforts to halt it.

3.8.   Walker’s claim that the alleged water discharge event caused what he
       believed to be mold growth is untenable. The darken stains he noted,
       such as those at the base of the kitchen cabinets, are the result of the
       wood’s repetitive exposures to liquid. In order for mold growth to achieve
       this degree of visual presence, the wood would need to be wet much
       longer than the 4 day period in which the Plaintiffs were away.

   **************************************************************************************




Opinion #4: If the loss event claimed by Walker actually occurred, it was a
Category 2 water event and as such, USAA followed industry standard
methods of determining the proper scope of work and cost to restore the
alleged damages. However, Walker failed to engage the usual and
customary steps of moving the process forward and restoring his home.

4.1.   During Walker’s initial call, USAA advised Walker to contact a plumber to
       assist in determining the cause of the loss. In matters of plumbing back-
       ups where the origin is not known, this is often a standard practice.
       Walker contacted Dismuke who determined the cause was a stopped up
       sink drain line. The problem was rectified and a section of the line was
       replaced.




                                     EXHIBIT 23
    Case
Walker and 5:17-cv-00752-D
           Newsom v. USAA    Document 69-23 Filed 02/20/19 Page 28 of20,
                                                            November  432018
USDC #17-CV-00752-D                                             Page 28




4.2.   Based upon my review of the documents in this matter and observations I
       made on site, I believe Dismuke was correct in his assessment. I
       observed the newly installed section of drain pipe installed by Dismuke.

4.3.   USAA’s adjuster Phillips appears to have made an inspection of the
       property using common practices. The rooms that Walker alleged were
       affected by the plumbing back-up were measured, evaluated and
       photographed.

4.4.   Walker told USAA that the plumbing back-up occurred at the kitchen sink
       area and not the bathroom. This was borne out by Dismuke’s inspection,
       work and interaction with Walker. Consequently, any spillage that may
       have occurred was a Category 2 event.

4.5.   USAA utilized Xactimate, a software estimating program which I use in the
       regular course of business, to formulate its estimate. The Xactimate
       pricing database selected, OKLA8X_OCT16, is appropriate considering
       the date of the inspection and the geographic locale in which the Walker
       property is located.

4.6.   USAA’s estimate reflects a 10% overhead and 10% profit added to the
       estimate, a total of $654.88. This is known in the restoration industry as
       GCOP, general contractor’s overhead and profit, and is an industry
       standard. It provided funds for Walker to hire a restoration contractor of
       his choosing or compensate him for his efforts to act as his own
       contractor.

4.7.   Based upon photography, other available information, and my site
       inspection, I believe the USAA estimate total was adequate to restore the
       plumbing back-up damages; however, I have determined that some of the
       individual estimate items are more than what will be required.

4.8.   Per my experience in the industry, I know it to be a customary process for
       a carrier such as USAA to create an estimate and make an initial payment
       to advance the restoration process and allow work to start. USAA did so
       in this matter.

4.9.   Property damage estimating is not an exact science; hence, sometimes
       the initial damage estimate is adjusted as the process moves forward to
       account for inadvertently omitted items, discovery of additional damages,



                                 EXHIBIT 23
    Case
Walker and 5:17-cv-00752-D
           Newsom v. USAA             Document 69-23 Filed 02/20/19 Page 29 of20,
                                                                     November  432018
USDC #17-CV-00752-D                                                                   Page 29



         etc. These adjustments are often referred to as supplemental estimates.
         When a contactor or homeowner makes a claim for supplemental items,
         the insurance carrier usually goes through a verification process before
         adding additional items to the damage claim.

4.9.1. Walker made a supplemental request of USAA. He believed three items
       were omitted from USAA’s damage estimate. My comments are in italics:

                 Kitchen countertops. As previously outlined in this report, the
                  countertops would not have been impacted by a plumbing back-up
                  at the sink. At any rate, kitchen countertops are made to get wet.
                  Water from a sink, either fresh water or back-up water from a single
                  event would not damage the countertops.            I observed the
                  countertops were in a state of disrepair from wear, tear and poor
                  maintenance unrelated to Walker’s claim.




                 Laminate flooring, first at the entire storage room, but then reduced
                  to just at one (1) step that leads from the kitchen to the storage
                  room.     There is no evidence that it was ever in place. Walker
                  claimed he removed the step’s laminate, discarded it, and replaced
                  it with a piece of old carpet. Due to the impracticality of “loose
                  laying” unattached, small pieces of wood laminate on a small step,
                  this claim is unlikely.32 My observations of the carpeted step


32
   The term “loose laying” is an expression used in the construction industry to describe placing laminate
flooring materials without adhesive or mechanical attachment. “Loose laid” is how Walker described the



                                            EXHIBIT 23
    Case
Walker and 5:17-cv-00752-D
           Newsom v. USAA             Document 69-23 Filed 02/20/19 Page 30 of20,
                                                                     November  432018
USDC #17-CV-00752-D                                                                    Page 30



                  suggest that the worn carpet has been in place for an extended
                  period of time.
                 Hot water tank door. There is no door on the hot water tank closet
                  and no evidence that it was ever in place. At any rate, the door
                  would not have been impacted by water even if one were to adopt
                  the Plaintiffs’ theory in this matter.

4.9.2. During the course of the claim and litigation, Walker had made two (2)
       other claims. My comments are in italics:

         The water damaged building materials he removed from the home
          required more than the two (2) pick-up loads estimated by USAA. My
          volume calculations indicate that the USAA estimate was easily more than
          sufficient in this regard.
               Removed floor/wall materials, (590.02 SF x .0825) = 48.68 CF
               Removed insulation (136 SF x .165)                 = 22.44 CF

             Total                                                                        71.12 CF

          Since the size of even a compact pick-up bed is 42.12 CF, USAA’s
          allocation of two pick-up trucks to transport less than 75 CF of material
          was reasonable. The USAA unit cost which includes dump fees was also
          more than needed because Walker testified that he did not have to pay
          dump fees.

         The valve on the hot water heater was broken and Dismuke repaired it.
           There is no record that Dismuke did this work or billed for it. Walker
           testified that Dismuke’s work performed on or before 9/29/16 was the last
           work done at the home by a plumber. I observed that the hot water tank
           was replaced on or about 11/26/16.

4.10. Later, Walker told VRC that the kitchen cabinets, some drywall at the
      bathroom, and the storage room floor were damaged.33 My comments are
      in italics:

               Kitchen cabinets. There is no evidence the kitchen lower cabinets
                were damaged from single episode of water overflowing the sink or
                discharging underneath from the dishwater. Adjuster Phillips’ and
                VRC’s photographs show evidence of wear, tear, poor

installation of the laminate flooring. I confirmed that the wood step has no remains of adhesive or signs
that fasteners were used.
33
   Walker testified in his deposition that the storage room floor was exposed concrete with not finished
flooring, e.g. wood laminate, at the time of the claimed loss



                                             EXHIBIT 23
     Case
 Walker and 5:17-cv-00752-D
            Newsom v. USAA    Document 69-23 Filed 02/20/19 Page 31 of20,
                                                             November  432018
 USDC #17-CV-00752-D                                               Page 31



              maintenance, and repetitive water impaction events.               My
              observations at the site confirmed these conditions.
             Drywall at the bathroom. There is no evidence of drywall damages.
              Water flowing on the floor would first come into contact with the
              unpainted bathroom baseboards which are caulked to the floor.
              The baseboards show no evidence of stains that would indicate
              water flowed across the floor.
             Storage room flooring. Walker retracted this claim in his deposition.
              There is no evidence that the storage room had flooring.

 4.11. In this matter Robert Walker decided to restore his own home and so
       advised USAA. A homeowner’s decision to do his own work is a
       somewhat common occurrence, and it has been my experience that this is
       one of the policyholder’s options. Rarely, if ever, does the insurance
       carrier hire the restoration contractor. The decision either to self-perform
       the work or hire a restoration contactor(s) rests with the policyholder.

 4.12. Walker failed to participate with USAA in the usual manner that I have
       seen in my experience as a restoration contractor. In a typical manner
       USAA requested certain steps. Although he was advised of USAA’s
       customary requests, he failed to do the following:

               Take photographs of the loss site to capture images of the
                damages before he started the work. Walker claims photographs
                were taken but lost; hence, there is no evidence to support his
                claim of:
                a. The geographical extent of the plumbing back-up.
                b. The presence, location, type or damage to the laminate floor he
                    said was on the floor.
                c. The presence of wet sheetrock in the storage room.
                d. The damage to the hot water tank door.
               Submit a log of the hours he spent on mitigation efforts.
               Provide a “rebuild” or damage repair estimate.

4.13. Even now, more than 2 years after USAA tendered funds, the Plaintiffs have
      done little to advance much of the estimated work at the home.

           As an example, except for the application of an anti-microbial agent, no
            construction work described by the USAA estimate has been done at
            the storage room, hallway, or bathroom. It should be noted that it




                                   EXHIBIT 23
    Case
Walker and 5:17-cv-00752-D
           Newsom v. USAA            Document 69-23 Filed 02/20/19 Page 32 of20,
                                                                    November  432018
USDC #17-CV-00752-D                                                                   Page 32



             appears that correcting the failed wax ring seal at the bathroom has
             been done.
            Little work has been done in the kitchen; however, unrelated to the
             Plaintiffs’ claim the hot water tank was replaced on or about 11/26/16.
            None of the work estimated for the bedroom was performed; yet, work
             unrelated to the loss was done—texturing and painting of walls,
             painting woodwork, and making structural refurbishments and/or
             replacement of the floor joists and floor decking.34

         ********************************************************************************



Opinion #5: Kevin Hefley (Hefley) with Dason Fire & Water Restoration
submitted a report and estimates in this matter. Hefley’s 3/6/17 estimates are
based upon scopes of work that go well beyond the restoration of damages that
may have been caused by the reported event. The estimates are woefully
inaccurate and without merit. They misrepresent what would be required to
address a plumbing back-up at the kitchen sink, even assuming a back-up
occurred. The estimates are unreliable due to the invalid assumptions upon
which they are based.

5.1.     Hefley’s estimate includes repair work on components that were not
         damaged by the plumbing back-up. Examples include:

         Kitchen
        Subfloor plywood
        Clean/seal floor joist system
        Replace and paint baseboard
        Paint doors and door jambs
        Replace and paint door casing
        Prime and paint walls
        Replace lower cabinetry
        Replace countertop and backsplash
        Replace angle stops
        Replace dishwasher
        Rebuild laminate next to hot water heater

         Storage room (denoted as “Rear Exit” on Hefley’s estimate)
        Drywall
        Texture and paint drywall

34
  As previously outlined, these efforts were necessary due to failures brought on by systemic design,
construction and maintenance issues with the home unrelated to the claim in this matter.



                                            EXHIBIT 23
     Case
 Walker and 5:17-cv-00752-D
            Newsom v. USAA        Document 69-23 Filed 02/20/19 Page 33 of20,
                                                                 November  432018
 USDC #17-CV-00752-D                                                  Page 33



           Paint doors, door jambs and related trim

            Hall
           Subfloor plywood
           Clean/seal floor joist system
           Replace and paint baseboard
           Paint doors and door jambs
           Replace and paint door casing

            Bathroom
           Subfloor plywood
           Clean/seal floor joist system
           Replace and paint baseboard
           Paint doors and door jambs
           Replace and paint door casing
           Replace vanity
           Reset vanity top
           Angle stop valves
           Clean washer and dryer

            Daughter’s Bedroom
           Fir subfloor
           Clean/seal floor joist system
           Replace and paint baseboard
           Paint doors and door jambs
           Replace and paint door casing

5.2. Hefley includes some items that did not exist at the Walker home. Examples
      include:

           Batt insulation at the walls of the Storage Room.
           Base shoe at the hallway, bathroom, kitchen and daughter’s bedroom
           5/8” tongue and groove plywood sheathing at the daughter’s bedroom

5.3.       Hefley used the Xactimate estimating program in a manner that
           unnecessarily inflated the estimate. Examples include detaching the kitchen
           cabinets, countertop and vanity at elevated Xactimate unit prices that are
           based upon the retention/reuse of the item while his rebuild estimate
           simultaneously calls for their full replacement.

5.4.       Hefley’s estimate is based upon the misguided notion that the claimed
           plumbing back-up is a Category 3 water loss when there is no evidence to
           support it. The estimate contemplates evaluating, inventorying, packing,
           moving, storing and resetting personal contents from areas that were not
           impacted by the plumbing back-up. It prices water mitigation and clean-up



                                       EXHIBIT 23
     Case
 Walker and 5:17-cv-00752-D
            Newsom v. USAA      Document 69-23 Filed 02/20/19 Page 34 of20,
                                                               November  432018
 USDC #17-CV-00752-D                                                      Page 34



       that Walker claimed he did in the first 24 hours for which he claims cost
       incurred but never submitted records for hours worked.

5.5.   Hefley’s excessive scope of work drives his errant conclusion that the work
       required will render the house uninhabitable for three (3) months.

        ************************************************************************************

         I understand that discovery is in progress and I reserve the right to
 supplement this report to address additional information made available to me
 and to provide illustrative exhibits at a later date. Please find attached as a part
 of this report my current Curriculum Vitae which lists publications I have authored
 during the last ten (10) years and all cases in which I have given testimony, both
 at deposition and trial over the last four (4) years. It establishes my qualifications
 and my compensation.




 18-02-02E.Report




                                      EXHIBIT 23
    Case 5:17-cv-00752-D Document 69-23 Filed 02/20/19 Page 35 of 43




                              CURRICULUM VITAE


Name:                Michael J. Berryman

Born:                September 23, 1957
                     Lincoln, Nebraska

Occupation:          President and Chief Executive Officer
                     Berryman Enterprises, Inc.
                     General Contractor / Consultant
                     426 N.W. 5th Street
                     Oklahoma City, Oklahoma 73102

Formal Education: B.A., Vanderbilt University 1979
                  Molecular Biology

Licenses:            Qualifying Agent (QA) and/or Qualifying Managing Employee
                     (QME) for licensure and/or operating authorization in the
                     following states:

                            Louisiana            Arkansas
                            Virginia             Mississippi
                            West Virginia        Nebraska

Building Codes:      UBC           Uniform Building Code
                     BOCA          Building Officials and Code Administration
                     SBCCI         Southern Building Code Congress International
                     IRC           International Residential Code
                     IBC           International Building Code


Compensation Structure: Expert services and review, study, estimation and
written opinions shall be billed at a rate of $245.00/ hour.

Expert services at deposition and trial shall be billed at $375.00/hour.




                                   EXHIBIT 23
   Case 5:17-cv-00752-D Document 69-23 Filed 02/20/19 Page 36 of 43



Previous Depositions and Court Appearances:


  1)      AC Dwellings, LLC v.
          John W. Shawver, III and Carrie M. Shawver
          Case No. 71 527 E 00367 13
          American Arbitration Association
          Deposition Date: August 26, 2014

  2)      Bruce and Mary Ann Erickson v.
          A.O. Smith Corporation et al.
          Case No. 13-L-1962
          In the Circuit Court Third Judicial Circuit Madison County, Illinois
          Telephonic Deposition Date: October 21, 2014

  3)      Maria D. Rodriguez v.
          State Farm Lloyds and Luke Andrew Garcia
          Case # DC-13-00992-K
          192nd Judicial Court Dallas County, Texas
          Trial Testimony Date: October 29, 2014

  4)      Gwen LeClerc Revocable Living Trust v.
          Candelaria Foster, LLC
          Case No. 01-14-0000-5564
          American Arbitration Association
          Deposition Date: January 6 and 7, 2015

  5)      Gwen LeClerc Revocable Living Trust v.
          Candelaria Foster, LLC
          Case No. 01-14-0000-5564
          American Arbitration Association
          Trial Testimony Dates: Feb. 26 and 27, 2015

  6)      Cynthia Stokes v.
          Asian Restaurant, LLC
          Case No: CJ-2013-2695
          In the District Court of Oklahoma County
          State of Oklahoma
          Deposition Date: June 26, 2015

  7)      Tanya Read v.
          Southwestern Roofing & Metal, Inc., et al.
          Case No: CJ-2011-8864
          In the District Court of Oklahoma County
          State of Oklahoma
          Deposition Date: July 7, 2015




                                EXHIBIT 23
Case 5:17-cv-00752-D Document 69-23 Filed 02/20/19 Page 37 of 43



8)     Martin Brons and Donna Brons v.
       3M Company, et al.
       LASC Case No. BC565859
       Superior Court of the State of California
       County of Los Angeles-Civil Central West
       Deposition Date: 7/24/15

9)     Stephen R. Mastin, Peter Ricci, et al., v.
       A.O. Smith Water Products Co. Inc., et al.
       Index No. 190024/14 and 190424/13
       County of Erie
       Supreme Court of the State of New York
       Deposition Date: 7/28/15

10)    Martin Brons and Donna Brons v.
       3M Company, et al.
       LASC Case No. BC565859
       Superior Court of the State of California
       County of Los Angeles-Civil Central West
       Trial Testimony Date: 9/15/15

11)    Chris and Breann Lander v.
       American National Property & Casualty Co., Armstrong Bank and
       Rodney Cottrell
       Case No. CJ-2014-202
       In the District Court of Sequoyah County
       State of Oklahoma
       Deposition Date: 9/21/15

12)    Jordan Bundy v.
       Memport Landing Owner’s Association, Inc.
       CJ-2014-3797
       In The District Court of Oklahoma County
       State of Oklahoma
       Deposition Date: 9/22/15

13)    Metro Mart, LLC v.
       North Star Mutual Insurance Co.
       Case No. 14-CV-1210-F
       United States District Court
       Western District of Oklahoma
       Deposition Date: 11/06/15




                            EXHIBIT 23
Case 5:17-cv-00752-D Document 69-23 Filed 02/20/19 Page 38 of 43



14)    Larry Winslowe Lee and Susan Provost Lee v.
       AK Steel Corp., et al
       File No.:5:13-CV-00826-FL
       United States District Court for the Eastern District Of North Carolina
       Western Division
       Deposition Date: 11/18/15

15)    Maverick Mart, LLC v.
       North Star Mutual Insurance Co.
       Case No. 14-CV-01165-F
       United States District Court
       Western District of Oklahoma
       Deposition Date: 12/09/15

16)    Flanagan Quality Homes, and Bill Flanagan v.
       Samuel Lee Daube, and Christi Daube, husband and wife
       Case No. CJ-2014-249
       In The District Court of Carter County
       State of Oklahoma
       Deposition Date: 01/18/16

17)    Jerry and Christina Young v.
       State Farm Fire and Casualty Company
       Cause No. CJ-2012-905-TS
       In the District Court of Cleveland County
       State of Oklahoma
       Trial Testimony Date: 1/29/16

18)    Ronnie and Sandi Bliss v.
       Shelter Insurance Company
       Case No. CJ-2013-275
       In the District Court of Payne County
       State of Oklahoma
       Deposition Date: 04/04/16

19)    Amanda LaBrier v.
       State Farm Fire & Casualty Company
       Case No: 15-04093-NKL
       United State District Court
       Western District of Missouri Central Division
       Deposition Date: 05/12/16




                             EXHIBIT 23
Case 5:17-cv-00752-D Document 69-23 Filed 02/20/19 Page 39 of 43



20)    Roger Bain v.
       State Farm Fire and Casualty Company
       Case No: CJ-2013-4032
       In the District Court of Oklahoma County
       State of Oklahoma
       Deposition Date: 05/24/16

21)    Global One Engineering, LLC v.
       SiteMaster, Inc.
       Case No: 15 CV-583-CVE-FHM
       United States District Court for the
       Northern District of Oklahoma
       Deposition Date: 08/30/16

22)    Roger Bain v.
       State Farm Fire and Casualty Company
       Case No: CJ-2013-4032
       In the District Court of Oklahoma County
       State of Oklahoma
       Trial Testimony Date: 12/07/16

23)    Global One Engineering, LLC v.
       SiteMaster, Inc.
       Case No. 15 CV-583 CVE-FHM
       In the United States District Court for the
       Northern District of Oklahoma
       Trial Testimony Date: 12/09/16

24)    Jeffrey Bailey, Susan Hicks and Don Williams v.
       State Farm Fire and Casualty Company
       Case No. 14-CV-00053-HRW
       United States of District Court
       Eastern District of Kentucky at Ashland
       Deposition Date: 12/16/16

25)    Bill Flanagan v.
       Lee Daube, et al
       Case No. CJ-2014-249
       In the District Court of Carter County
       State of Oklahoma
       Trial Testimony Date: 02/13/17




                             EXHIBIT 23
Case 5:17-cv-00752-D Document 69-23 Filed 02/20/19 Page 40 of 43



26)    Phillip & Charla Bird v.
       Barnett Building Co. and R.J. Byrd Construction, Inc.
       Case No: CJ-2010-1605
       In the District Court of Cleveland County
       State of Oklahoma
       Deposition Date: 02/22/17

27)    Nolan Lamb v.
       Certainteed Corporation, et al.
       Case No. MSC 15-00057
       Superior Court of California
       County of Contra Costa
       Deposition Date: 02/27/17

28)    Mitchell and Melanie Payne v.
       Republic Insurance Company
       Case No. CJ-2013-3894
       In the District Court of Tulsa County
       State of Oklahoma
       Trial Testimony Date: 04/11/17

29)    John and Laura Foegelle v.
       Kelly and Mary O’Dell
       Case No. CJ-2015-248
       In the District Court of Wagoner County
       State of Oklahoma
       Deposition Date: 04/18/17

30)    Charles and Kathleen Abbott v.
       NIBCO INC., Locke Supply and Preferred Total
       Mechanical & Plumbing
       In the District Court in and for Tulsa County
       State of Oklahoma
       Case No. CJ-2012-03217
       Deposition Date: 05/16/17

31)    Steven L. Holtsclaw v.
       BorgWarner Morse Tec, Inc., et al.,
       Superior Court of the State of California
       County of Los Angeles
       No.: BC631830
       Deposition Date: 06/28/17




                             EXHIBIT 23
Case 5:17-cv-00752-D Document 69-23 Filed 02/20/19 Page 41 of 43



32)    Patrik C. McCall and Malinda McCall v.
       State Farm Fire and Casualty Company
       In the United States District Court for the
       Eastern District of Oklahoma
       Case No. 16-CIV-457-RAW
       Trial Testimony Date: 08/10/17

33)    Keith E. Best, et al v.
       Arthur S. Bridal, et al
       In the District Court of Logan County
       State of Oklahoma
       No. CJ-2012-137
       Trial Testimony Date: 11/16/17

34)    Steven F. and Jean Lucas v.
       Charles J. Miller
       In the District Court of Lincoln County
       State of Oklahoma
       Case No.: CJ-2016-34
       Deposition Date: 12/07/17

35)    Leah Wiseman, personal Representative of
       The Estate of Jack Wiseman, deceased v.
       Choice Hotels International, Inc. and Idabel
       Hospitality, Inc. d/b/a Comfort Suites
       In the District Court of McCurtain County
       State of Oklahoma
       Case No. CJ-2015-106
       Deposition Date: 12/20/17

36)    Ronald Diaso, Sr., and Virginia Diaso v.
       CBS Corporation, et al
       Superior Court of the State of California
       For the County of Los Angeles
       Case No. BC661775
       Deposition Date: 01/11/18

37)    Michael Max v.
       Heritage Construction Corporation, an Oklahoma Corporation
       In the District Court in and for Tulsa County
       State of Oklahoma
       Case No. CJ-2008-832
       Deposition Date: 03/30/18




                             EXHIBIT 23
Case 5:17-cv-00752-D Document 69-23 Filed 02/20/19 Page 42 of 43



38)    Shelter Mutual Insurance Co. A/S/O
       Charles Givens and Laurie Givens v.
       Oklahoma Gas & Electric Co., Davis H. Elliot &
       CoxCom, LLC
       In the District Court of Oklahoma County
       State of Oklahoma
       Case No. CJ-17-2825
       Deposition Date: 4/09/18

39)    Stephen S. Hull, Ph.D and Kathryn E. Reilly, MD., v
       Michael A. Gilles and Gay Lynn Gilles
       In the District Court in and for Oklahoma County
       State of Oklahoma
       Case No. CJ-2009-7709
       Deposition Date: 4/23/18

40)    Precious Joiner v.
       Almonte Apartments, LLC dba Almonte Apartments;
       Almonte Company, LLC: dba Almonte Apartments; and
       Myan Management Group, LLC
       In the District Court of Oklahoma County
       State of Oklahoma
       Case No: CJ-2015-2798
       Deposition Date: 4/24/18

41)    Jennifer Lin Cooper, et al. v.
       New Dominion, LLC, et al.
       In the District Court of Cleveland County
       State of Oklahoma
       Case No: CJ-2015-24
       Class Certification Hearing Date: 5/16/18

42)    Stephen S. Hull, Ph.D. and Kathryn E. Reilly M.D,
       Husband and Wife, v
       Michael A. Gilles and Gay Lynn Gilles, Husband and Wife
       In the District Court in and for Oklahoma County
       State of Oklahoma
       Case No: CJ-2009-7709
       Trial Testimony Date: 05/24/18

43)   Lorine Mitchell v
      State Farm Fire and Casualty Company
      In the United States District Court for the
      Northern District of Mississippi Oxford Division
      Case No. 3:17-cv-170-MPM-RP
      Deposition Date: 06/07/18




                             EXHIBIT 23
Case 5:17-cv-00752-D Document 69-23 Filed 02/20/19 Page 43 of 43



44)   Jennifer Lee Allen v
      Tulsa Riverside Park, LLC d/b/a Riverside Park Apartments,Inc.
      A Domestic for Profit Limited Liability Company; and Gaines
      Investment Trust, Inc., a Foreign for Profit Corporation
      In the District Court in and for Tulsa County
      State of Oklahoma
      Case No. CJ-2015-3679
      Deposition Date: 06/29/18

45)   NEC Networks, LLC, d/b/a CaptureRx v
      Airport Center, LLP, Airport Center Office Building, LLP,
      Spectrum Building of Texas, LLP, S&H Realty Management, LLP
      And Le Pere Commercial Real Estate Services, LLC.
      Scott D. Elfstrom, Individually, Steve Heim, Individually, Chrissy Sells,
      Individually
      In the District Court 285th Judicial District Bexar County, Texas
      Cause No. 2017CI02470
      Deposition Date: 08/28/18

46)   Patrick Pete Stover, Sheri Lynn Stover v
      State Farm Fire & Casualty Company
      In the United States District Court for the
      Western District of Oklahoma
      Case No. CIV-17-1002-HE
      Deposition Date: 08/31/18

47)   Richard Mays and Sheri Mays, Individuals; and Mays Service, Inc.,
      An Oklahoma Corporation v
      Liberty Mutual Fire Insurance Company
      In the District Court of Cleveland County
      State of Oklahoma
      Case No. CJ-16-921
      Deposition Date: 09/25/18




                              EXHIBIT 23
